Case 5:18-cv-05044-JLV Document 26-11 Filed 11/05/19 Page 1 of 2 PageID #: 499




                                  Exhibit K.
          November 1, 2016 letter from Dan Holloway to Farm Bureau
   Case 5:18-cv-05044-JLV Document 26-11 Filed 11/05/19 Page 2 of 2 PageID #: 500




                                      ABOUREZK LAW FIRM
Mike Abourezk                                  P.O. BOX 9460                              Charles Abourezk
** Alicia D. Garcia                                                                       *Robin L. Zephier
tDaniei E. Holloway                     RAPID CITY, SD 57709-9460
                                          (2020 W. OMAHA ST.)                     *Also licensed in Colorado
** Also licensed in California              TEL: (605) 342-0097
tAlso licensed in New York                 FAX: (605) 342-5170


                                            November 1, 2016

  By US mail

  James M. DeFea
  SD Business Center Bodily Injury Specialist
  Farm Bureau Property and Casualty Insurance Company
  3500 South Philips Ave, Suite 247
  Sioux Falls, SD 57105

  Re:      Leonard and Patty Gregerson[ stolen-cattle claim; claim number A090314POO

  Dear Mr. DeFea,

         I'm writing again to ask that you tell me in writing the exact basis for denying Leonard
  and Patty Gregerson's claim. Again, feel free to reply by fax or email (dan@abourezk.com and
  chelsea@abourezk.com).




                                                 Dan Holloway



           DH/cvw




                                                                                  Gregerson - 000089
